Kao, Judge:
The 10 appeals for reappraisement here involved have been consolidated for purposes of trial. They relate to importations of used Volks wagon automobiles which were appraised at the invoiced unit values, plus items designated as inland freight, purchase commission, and conversion fees, packed.
When these cases were called for trial, counsel for plaintiffs moved to submit upon the official records, and defendant having joined in the application, the matter was so disposed.
An examination of the official papers fails to disclose any evidence to overcome the presumptively correct values returned by the appraiser, and said values are , therefore, found to be the values of the merchandise covered by these appeals.
Judgment will be entered accordingly.